 Case 5:19-cv-00015-RWS Document 5 Filed 02/11/19 Page 1 of 1 PageID #: 111




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

ADP, LLC,                      §
                               §
                               §                  CIVIL ACTION NO. 5:19-CV-00015-RWS
          Plaintiff,           §
   .
                               §
v.                             §
                               §
UNILOC LUXEMBOURG S.A., UNILOC §
USA INC,                       §
                               §
          Defendants.          §

                                          ORDER
       Before the Court is Plaintiff ADP, LLC’s Motion to File Complaint Under Seal (Docket

No. 2). After consideration, the Court finds that the Motion shall be, and is hereby, GRANTED.

       SIGNED this 11th day of February, 2019.



                                                       ____________________________________
                                                       ROBERT W. SCHROEDER III
                                                       UNITED STATES DISTRICT JUDGE
